FILED
                              NOT FOR PUBLICATION                            JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RENDY SUADY,                                     No. 07-71326

               Petitioner,                        Agency No. A078-020-451

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Rendy Suady, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v. Ashcroft,

319 F.3d 1179, 1182 n.4 (9th Cir. 2003), and we deny the petition for review.

       The IJ denied Suady’s asylum application claim as time-barred. Suady does

not challenge this finding in his opening brief.

       Substantial evidence supports the agency’s denial of withholding of removal

because Suady conceded he did not suffer past persecution, and even if the

disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th

Cir. 2004), applies to Christian Indonesians, Suady failed to establish a clear

probability of persecution because he did not demonstrate the requisite

individualized risk. See Hoxha, 319 F.3d at 1184-85. Finally, the record does not

compel the conclusion that Suady established a pattern or practice of persecution of

Batak Christians in Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1060-62

(9th Cir. 2009).

       Substantial evidence also supports the agency’s denial of CAT relief because

Suady failed to establish it is more likely than not he would be tortured if returned

to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED.




PR/Research                                2                                      07-71326